Exhibit 10.1

 

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of March
31, 2020 (this “Amendment”), is entered into among MATSON, INC., a Hawaii
corporation (the “Borrower”), the Lenders party hereto and BANK OF AMERICA,
N.A., as Agent, Swing Line Lender and L/C Issuer, and FIRST HAWAIIAN BANK, as
L/C Issuer.  Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Credit Agreement.

 

RECITALS

 

A.The Borrower, the Lenders and the Agent entered into that certain Amended and
Restated Credit Agreement dated as of June 29, 2017 (as amended or modified from
time to time, the “Credit Agreement”).

 

B.The parties hereto have agreed to amend the Credit Agreement as provided
herein.

 

C.In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

 

AGREEMENT

 

1. Amendments.  The Credit Agreement is hereby amended as follows:

 

(a) The reference to “MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED” on the
cover page of the Credit Agreement is hereby replaced with “BOFA SECURITIES,
INC.”

 

(b) The following definitions appearing in Section 1.01 of the Credit Agreement
are hereby amended and restated in their entireties to read as follows:

 

“Applicable Rate” means with respect to the commitment fee payable pursuant to
Section 2.09(a), Eurodollar Loans, Base Rate Loans and the Letter of Credit Fee,
from time to time, the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth below:

 

Pricing Level

Consolidated Net Leverage Ratio

Commitment Fee

Eurodollar Loans

Base Rate Loans

Letter of Credit Fee

1

< 2. 50 to 1.0

0.25%

1.75%

0.75%

1.75%

2

> 2.50 to 1.0 but < 3.00 to 1.0

0.30%

2.00%

1.00%

2.00%

3

> 3.00 to 1.0 but < 3.50 to 1.0

0.35%

2.50%

1.50%

2.50%

4

> 3.50 to 1.0 but < 4.00 to 1.0

0.45%

2.75%

1.75%

2.75%

5

> 4.00 to 1.0 but < 4.75 to 1.0

0.50%

3.00%

2.00%

3.00%

6

> 4.75 to 1.0

0.55%

3.50%

2.50%

3.50%



 



 

 

The Applicable Rate in effect on the First Amendment Effective Date to the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c) for the fiscal quarter ending March 31,
2020 shall initially be Pricing Level 4.  Thereafter, the Applicable Rate shall
be determined by reference to the Consolidated Net Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Agent pursuant to
Section 6.01(c).  Any increase or decrease in the Applicable Rate resulting from
a change in the Consolidated Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c);  provided,  however, that if such
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 6 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered in accordance with
Section 6.01(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Net Leverage Ratio contained in such Compliance
Certificate.

 

“Arranger”  means BofA Securities, Inc., in its capacity as a joint lead
arranger and joint bookrunner.

 

“Bail-In Action”  means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Eurodollar Rate” means:

 

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period)
(“LIBOR”), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

 

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,

2

 



 

London time, two (2) London Banking Days prior to such date for Dollar deposits
with a term of one (1) month commencing that day;

 

provided that  (i) to the extent a comparable or successor rate is approved by
the Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied as otherwise reasonably determined by the Agent and (ii)
the Eurodollar Rate shall be less than 0.75%, such rate shall be deemed 0.75%
for purposes of this Agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

(c) The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“First Amendment Effective Date” means March 31, 2020.

 

“First Title XI Financing” has the meaning specified in Section 7.11.

 

“Leverage Relief Period” means the period from and including March 31, 2020
through and including December 30, 2021.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Second Title XI Financing” has the meaning specified in Section 7.11.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom

3

 



 

Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

(d) The following definitions in Section 1.01 of the Credit Agreement are hereby
deleted: (i) “Applicable Relief Period,” (ii) “Applicable Relief Period Notice,”
and “Qualifying Ship.”

 

(e) A new Section 1.02(e) is hereby added to the Credit Agreement to read as
follows:

 

(e)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

(f) Section 2.12(f) of the Credit Agreement is hereby deleted.

 

(g) The following sentence is hereby added to the end of Section 5.17 of the
Credit Agreement to read as follows:

 

As of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

 

(h) Section 5.18 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

5.18  No Affected Financial Institution. No Loan Party is an Affected Financial
Institution.

 

(i) A new Section 6.12 is hereby added to the Credit Agreement to read as
follows:



4

 



 

 

6.12  KYC Information.  Promptly following any request therefor, the Borrower
will provide information and documentation reasonably requested by the Agent or
any Lender for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and any change in its status as exempt from the reporting
requirements of the Beneficial Ownership Regulation and, if applicable, deliver
to the Agent or directly to the applicable Lender any additional information
(including a Beneficial Ownership Certification) necessary in order to comply
with the Beneficial Ownership Regulation.

 

(j) A new Section 6.13 is hereby added to the Credit Agreement to read as
follows:

 

6.13  Most-Favored Lender.  If the Borrower shall at any time on or after the
First Amendment Effective Date enter into any modification, amendment or
restatement of any Note Purchase Agreement in any manner which (a) has added or
subsequently adds additional financial or negative covenants or events of
default for the benefit of the holders of the notes issued pursuant to such Note
Purchase Agreement or (b) has made or subsequently makes the financial or
negative covenants and/or events of default set forth therein more restrictive
on the Borrower or any Subsidiary than the covenants and/or events of default
contained in this Agreement, then such more restrictive financial or negative
covenants, events of default and any related definitions (the “Additional
Provisions”) shall automatically be deemed to be incorporated into this
Agreement by reference and this Agreement shall be deemed to be amended to
include such Additional Provisions from the time any such modification,
amendment or restatement of such Note Purchase Agreement becomes binding upon
the Borrower.  Promptly but in no event more than five (5) Business Days
following the execution of any agreement providing for Additional Provisions,
the Borrower shall furnish the Agent with a copy of such agreement. Upon written
request of the Required Lenders, the Borrower will enter into an amendment to
this Agreement pursuant to which this Agreement will be formally amended to
incorporate the Additional Provisions on the terms set forth herein.

 

(k) Section 7.01(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

(b)Maximum Consolidated Leverage Ratio.  The Borrower shall not permit the
Consolidated Leverage Ratio as of the end of each fiscal quarter of the Borrower
set forth below to exceed the ratio set forth below corresponding to such fiscal
quarter:

 

Year

March 31

June 30

September 30

December 31

2020

4.00 to 1.0

4.50 to 1.0

4.75 to 1.0

5.00 to 1.0

2021

5.00 to 1.0

4.75 to 1.0

4.25 to 1.0

3.25 to 1.0

2022

3.25 to 1.0

N/A

N/A

N/A

 

(l) New Sections 7.11 and 7.12 are hereby added to the Credit Agreement to read
as follows:

 

7.11Leverage Relief Period Covenants.

 

Notwithstanding anything to the contrary in the other provisions of this
Agreement (and subject to compliance with all other provisions of this
Agreement), the Borrower

5

 



 

covenants that, during the Leverage Relief Period, it will not and will not
permit any Subsidiary to:

 

(i)  redeem, purchase or otherwise acquire, directly or indirectly, any shares
of the Borrower’s stock, except (A) for shares surrendered to the Borrower in
connection with the net exercise of a stock option, (B) for shares withheld by
the Borrower for tax withholding upon vesting of any Borrower restricted stock
units or vested performance shares under any of the Borrower’s employee benefit
plans, or (C) pursuant to the restrictions contained in the Borrower’s articles
of incorporation to preserve the Borrower’s status under the Jones Act;

 

(ii) incur or permit to exist any Priority Debt that is not outstanding as of
March 31, 2020, other than (1) a Title XI Debt financing in an aggregate
principal amount not to exceed $189,000,000 and anticipated to close in April
2020 (regardless of when such transaction actually closes) (the “First Title XI
Financing”), (2) a Title XI Debt financing in an aggregate principal amount not
to exceed $142,000,000 and anticipated to close in June 2020 (regardless of when
such transaction actually closes) (the “Second Title XI Financing”) and (3)
Priority Debt incurred by Foreign Subsidiaries in an aggregate principal amount
not to exceed $2,000,000 outstanding at any time;

 

(iii) enter into any sale and leaseback transactions;

 

(iv) sell, lease or transfer or otherwise dispose of any Capital Asset to any
Person in one or more such dispositions described in clause (c) (but not clauses
(a) or (b)) of Section 7.05 if the total value of all such dispositions during
the Leverage Relief Period exceeds $100,000,000.

 

7.12Prohibition on Additional Priority Debt. 

 

Notwithstanding anything to the contrary in the other provisions of this
Agreement, the Borrower covenants that it will not and will not permit any
Subsidiary to incur any Priority Debt prior to December 21, 2027 other than the
(1) First Title XI Financing ,(2) the Second Title XI Financing and
(3)  Priority Debt incurred by Foreign Subsidiaries in an aggregate principal
amount not to exceed $2,000,000.

 

(m) Section 10.17 to the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

10.17Electronic Execution of Assignments and Certain Other Documents.

 

This Agreement and any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”), including Communications required to be
in writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures.  The Borrower agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on the Borrower and
each of the other Loan Parties to the same extent as a manual, original
signature, and that any Communication entered into by Electronic Signature, will
constitute the legal, valid and binding obligation of each of the Loan Parties
enforceable against such in accordance with the terms thereof to the same extent
as if a manually executed original signature was delivered.   Any Communication

6

 



 

may be executed in as many counterparts as necessary or convenient, including
both paper and electronic counterparts, but all such counterparts are one and
the same Communication.  For the avoidance of doubt, the authorization under
this paragraph may include, without limitation, use or acceptance by the Agent
and each of the Lenders of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention. The Agent and each of the Lenders may,
at its option, create one or more copies of any Communication in the form of an
imaged Electronic Record (“Electronic Copy”), which shall be deemed created in
the ordinary course of the such Person’s business, and destroy the original
paper document.  All Communications in the form of an Electronic Record,
including an Electronic Copy, shall be considered an original for all purposes,
and shall have the same legal effect, validity and enforceability as a paper
record.  Notwithstanding anything contained herein to the contrary, the Agent is
under no obligation to accept an Electronic Signature in any form or in any
format unless expressly agreed to by the Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, (a) to the extent the
Agent has agreed to accept such Electronic Signature, the Agent and each of the
Lenders shall be entitled to rely on any such Electronic Signature purportedly
given by or on behalf of any Loan Party without further verification and (b)
upon the request of the Agent or any Lender, any Electronic Signature shall be
promptly followed by such manually executed counterpart.  For purposes hereof,
“Electronic Record” and “Electronic Signature” shall have the meanings assigned
to them, respectively, by 15 USC §7006, as it may be amended from time to time.

 

(n) A new Section 9.10 is hereby added to the Credit Agreement to read as
follows:

 

9.10Certain ERISA Matters.

 

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,

 

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such

7

 



 

Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.

 

(b)In addition, unless either (1) clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that the Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

(o) Section 10.19 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

10.19Acknowledgement and Consent to Bail-In of Affected Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

 



8

 



 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)  a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

(p) A new Section 10.20 is hereby added to the Credit Agreement to read as
follows:

 

10.20.  Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): 

 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.    

 



9

 



 

(b)As used in this Section 10.20, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

2. Effectiveness; Conditions Precedent.  This Amendment shall be effective upon
satisfaction of the following conditions precedent:

 

(a) Receipt by the Agent of this Amendment duly executed by the Loan Parties and
the Required Lenders;

 

(b) Receipt by the Agent of (i) a certificate of a Responsible Officer of each
Loan Party, in form and substance satisfactory to the Agent attaching a
certified copy of resolutions of the Loan Parties approving and adopting this
Amendment and authorizing the execution and delivery of this Amendment and (ii)
such incumbency certificates and such other documents and certifications as the
Agent may reasonably require to evidence that the Loan Parties are in good
standing in their jurisdiction of incorporation;

 

(c) Receipt by the Agent of favorable opinions of Gibson, Dunn & Crutcher LLP
and Goodsill Anderson Quinn & Stifel, addressed to the Agent and each Lender, as
to such matters concerning the Loan Parties and this Amendment as the Lenders
may reasonably request;

 



10

 



 

(d) Receipt by the Agent of copies of amendments to the Note Purchase Agreements
in form and substance reasonably satisfactory to the Agent;

 

(e) Upon the reasonable request of any Lender, the Borrower shall have provided
to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act;

 

(f) If the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, it shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to it;

 

(g) Payment by the Loan Parties to the Agent and the Arranger, all fees due and
payable to the Agent, the Lenders and the Arranger on the date hereof; and

 

(h) Payment by the Loan Parties of the reasonable and documented out-of-pocket
costs and expenses of the Agent relating to this Amendment, including without
limitation, the fees and expenses of Moore & Van Allen PLLC.

 

3. Ratification of Credit Agreement.  Each of the Borrower and the Guarantors
acknowledges and consents to the terms set forth herein and reaffirms its
obligations under the Loan Documents, as amended hereby.  This Amendment is a
Loan Document.

 

4. Authority/Enforceability.  Each Loan Party represents and warrants as
follows:

 

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

(b)This Amendment has been duly executed and delivered by such Person and the
Credit Agreement, as amended hereby, constitutes such Person's legal, valid and
binding obligations, enforceable in accordance with its terms.

 

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, or, if such consent is required, it has been obtained.

 

(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it.

 

5. Representations and Warranties of the Borrower.  The Borrower represents and
warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties of the Borrower set forth in Article V of the
Credit Agreement are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as drafted) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or material adverse effect, it shall be true and
correct in all respects as drafted) as of such earlier date,and (b) no event has
occurred and is continuing which constitutes a Default or an Event of Default.

 



11

 



 

6. Counterparts/Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.

 

7. GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 

[remainder of page intentionally left blank]

 

 



12

 



 

IN WITNESS WHEREOF,  the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:                             MATSON, INC.,

a Hawaii corporation

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board and Chief Executive Officer

 

By: /s/ Joel M. Wine 

Name:  Joel M. Wine

Title:    Senior Vice President and Chief Financial Officer

 

 

GUARANTORS:                        MATSON NAVIGATION COMPANY, INC.,

a Hawaii corporation

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board and Chief Executive Officer

 

MATSON LOGISTICS, INC.,

a Hawaii corporation

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board

 

MATSON VENTURES, INC.,

a Hawaii corporation

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board and President

 

MATSON ALASKA, INC.,

a Hawaii corporation

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board, President and Chief Executive Officer

 

HORIZON LINES HOLDING CORP.,

a Delaware corporation

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board, President and Chief Executive Officer

 



 



 

HORIZON LINES, LLC,

a Delaware limited liability company

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board, President and Chief Executive Officer

 

MATSON NAVIGATION COMPANY OF ALASKA, LLC,

a Delaware limited liability company

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board, President and Chief Executive Officer

 

HORIZON LINES MERCHANT VESSELS, LLC,

a Delaware limited liability company

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board, President and Chief Executive Officer

 

HORIZON LINES ALASKA VESSELS, LLC,

a Delaware limited liability company

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board, President and Chief Executive Officer

 

SPAN INTERMEDIATE, LLC,

a Delaware limited liability company

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board

 

SPAN ACQUISITION CO., LLC,

a Delaware limited liability company

 

By: /s/ Matthew J. Cox

Name:  Matthew J. Cox

Title:    Chairman of the Board

 



 



 

AGENT:                                     BANK OF AMERICA, N.A., 

as Agent

 

By: /s/ Daryl K. Hogge

Name:  Daryl K. Hogge

Title:    Senior Vice President

 

LENDERS:                                 BANK OF AMERICA, N.A., 

as Lender, L/C Issuer and Swing Line Lender

 

By: /s/ Daryl K. Hogge

Name:  Daryl K. Hogge

Title:    Senior Vice President

 

FIRST HAWAIIAN BANK,

as a Lender and L/C Issuer

 

By: /s/ Hanul Vera Abraham 

Name:  Hanul Vera Abraham

Title:    Vice President

 

TRUIST BANK formerly known as BRANCH BANKING AND TRUST COMPANY,

as a Lender

 

By: /s/ Brett Ross

Name:  Brett Ross

Title:    Director

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

By: /s/ Kenneth Wong

Name:  Kenneth Wong

Title:    Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

By: /s/ Jennifer L. Shafer

Name:  Jennifer L. Shafer

Title:    Vice President

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

By: /s/ Andrew Beckman

Name:  Andrew Beckman

Title:    Senior Vice President

 



 



 

AMERICAN SAVINGS BANK, F.S.B.,

as a Lender

 

By: /s/ Edward Chin

Name:  Edward CHIN

Title:    First Vice President

 

BANK OF HAWAII,

as a Lender

 

By: /s/ Ryan Kitamura

Name:  Ryan Kitamura

Title:    Vice President

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

By: /s/ Tad L. Stainbrook

Name:  Tad L. Stainbrook

Title:    Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

 

By: /s/ Kevin Valenta

Name:  Kevin Valenta

Title:    Vice President

 

CENTRAL PACIFIC BANK,

as a Lender

 

By: /s/ John Taira

Name:  John Taira

Title:    SVP

 

 

